05/09/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0394



                                    No. DA 21-0394


JACOB SMITH,

                Petitioner and Appellant,

         v.

STATE OF MONTANA, et al.,

                Respondents and Appellee.


                                 PROPOSED ORDER


         Upon consideration of the State Appellee’s motion for a 30-day extension of

time, and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including June 8, 2022, within which to prepare, serve, and file its response

brief.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May 9 2022